Exhibit 10.1

 

TERMINATION AND SETTLEMENT AGREEMENT

 

This Termination and Settlement Agreement (this “Agreement”) is made and entered
into as of the 23rd day of June, 2005 by and between Western Sierra Bancorp, a
California corporation (“Western”), 4080 Plaza Goldorado Circle, Cameron Park,
California 95682, and Gold Country Financial Services, Inc., a Nevada
corporation (“Gold”), 519 D Street, Marysville, California 95901, with reference
to the following:

 

RECITALS

 

WHEREAS, on November 18, 2004, Western and Gold entered into that certain
Agreement and Plan of Reorganization and Merger, as amended on January 18, 2005
(the “Merger Agreement”) whereby Western would acquire Gold pursuant to a merger
of Gold with and into Western (the “Proposed Transaction”);

 

WHEREAS, there is a dispute between the parties regarding the impact of certain
recent developments;

 

WHEREAS, as a result, on the terms and conditions set forth herein, the parties
wish to terminate the Merger Agreement and to not consummate the Proposed
Transaction; and

 

WHEREAS, the terms and conditions of this Agreement supersede any and all
contrary or inconsistent terms or conditions set forth in the Merger Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

AGREEMENT

 

1.               Termination of Merger Agreement.    Pursuant to
Section 8.1.1 of the Merger Agreement, the Merger Agreement is hereby terminated
and of no further legal force or effect.  Furthermore, Western and Gold agree,
except as required by law or the rules of the NASDAQ, not to issue any public
notice, disclosure or press release with respect to this Agreement or the Merger
Agreement without seeking the consent of the other party, which consent shall
not be unreasonably withheld.

 

--------------------------------------------------------------------------------


 

2.               Damages.    In lieu of any otherwise applicable Liquidated
Damages (as that term is defined in the Merger Agreement, neither party shall be
liable to the other for any damages, costs, claims or other liabilities in
connection with the termination of the Merger Agreement.

 

3.               Effect of Termination.

 

(a)                    Confidentiality; Business Records and Information.    In
accordance with the provisions of Section 5.1 of the Merger Agreement, each
party shall: (i) continue to hold in strict confidence all documents and
information concerning the other party or the other party’s subsidiaries, if
any, obtained pursuant to the disclosure Schedules of Articles 3 and 4 of the
Merger Agreement or pursuant to Section 5.1 of the Merger Agreement; (ii) not
use such documents or information for its own benefit (except to the extent that
such documents or information are a matter of public record); and (iii) return
all such documents, as well as all documents, work papers and other materials of
the other party relating to the Merger, to the party furnishing the same,
without any copies being retained, except that the foregoing shall not apply to
any documents, working papers, material or information which is a matter of
public knowledge. All such documents shall be redelivered to the other party
within ten business days of the date of this Agreement.

 

(b)                   Release.    The termination of the Merger Agreement shall
release each party from any liability or damage to the other party arising out
of, in connection with or otherwise relating to, directly or indirectly, said
party’s default or failure in performance of any of its covenants, agreements,
duties or obligations arising under the Merger Agreement, or any breaches of any
representation or warranty contained therein.  Without limiting the generality
of the foregoing, it is the intention of the parties hereto and their counsel
that this Agreement be effective as a full and final accord, satisfaction and
release as to the matters arising out of, in connection with or otherwise
relating to the Merger Agreement.  In furtherance of this intention, each party
represents and warrants that it has read and is familiar with California Civil
Code Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

--------------------------------------------------------------------------------


 

Each party, with the advice of counsel, knowingly and voluntarily waives any
protection to which it may be entitled under Section 1542 and further covenants
not to assert any claim in violation of this Agreement.

 

4.               Entire Agreement.    The making, execution and delivery of this
Agreement by the parties hereto have been induced by no representations,
statements, warranties or agreements other than those expressed herein. This
Agreement embodies the entire understanding of the parties and there are no
further or other agreements or understandings, written or oral, in effect
between the parties relating to the subject matter hereof, unless expressly
referred to by reference herein. Furthermore, the terms and conditions of this
Agreement shall supersede any and all contrary or inconsistent terms or
conditions under the Merger Agreement This Agreement shall be governed by, and
construed in accordance with, the laws of the State of California.

 

5.               Arbitration.    Any controversy or claim arising out of or
relating to this Agreement, or the breach hereof, shall be settled by
arbitration to take place in Sacramento, California, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, and
judgment upon the award rendered by the arbitrator or arbitrators may be entered
in any court having jurisdiction.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

GOLD COUNTRY FINANCIAL
SERVICES, INC.

WESTERN SIERRA BANCORP

 

 

 

 

/s/ John A. Marta

 

/s/ Charles Bacchi

 

By:

John A. Marta

By:

Charles Bacchi

Its:

Chairman

Its:

Chairman

 

 

/s/ Julie Shackleford

 

/s/ Patrick J. Rusnak

 

By:

Julie Shackleford

By:

Patrick J. Rusnak

Its:

Executive Vice President/Treasurer

Its:

Executive Vice President/COO

 

2

--------------------------------------------------------------------------------